NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SASCHA LYNCH,                                   No. 16-55494

                Plaintiff-Appellant,            D.C. No. 2:15-cv-09518-R-RAO

 v.
                                                MEMORANDUM*
PFIZER, INC.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    Manuel L. Real, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Sascha Lynch appeals pro se from the district court’s order dismissing her

diversity action alleging claims arising from an intrauterine device. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on the basis

of the applicable statute of limitations. Lukovsky v. City & County of San



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Francisco, 535 F.3d 1044, 1047 (9th Cir. 2008). We affirm.

      The district court properly dismissed Lynch’s action as barred by the statute

of limitations because Lynch was on inquiry notice of her injury more than two

years before filing this lawsuit. See Fox v. Ethicon Endo-Surgery, Inc., 35 Cal. 4th
797, 808 (2005) (plaintiffs are charged with “presumptive knowledge of an injury

if they have information of circumstances to put them on inquiry” (citations

omitted and internal quotation marks omitted)); Norgart v. Upjohn Co., 21 Cal. 4th
383, 398 n.3 (1999) (knowledge of the harm is not required for the claim to

accrue).

      We do not consider issues which are not supported by argument. See

Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993).

      Lynch’s request for judicial notice (Docket Entry No. 17) is denied.

      AFFIRMED.




                                         2                                     16-55494